Case 1:19-cv-00742-LPS Document 548 Filed 01/24/20 Page 1 of 4 PageID #: 37449



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


CIRBA INC. (d/b/a DENSIFY)
and CIRBA IP, INC.,
                                               C.A. No. 19-742-LPS
                 Plaintiffs,

                 v.

VMWARE, INC.,

                 Defendant.

           NOTICE OF WITHDRAWAL OF CERTAIN PRO HAC VICE COUNSEL

         PLEASE TAKE NOTICE that, pursuant to D. Del. LR 83.7, the appearance of Elizabeth

Ann Patterson as counsel for VMware, Inc. in the above-captioned action is hereby withdrawn.1

Morrison & Foerster LLP and Young Conaway Stargatt & Taylor, LLP shall continue as counsel

of record to VMware, Inc. in the above-captioned action.


Dated: January 24, 2020                        YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP

OF COUNSEL:                                    /s/ Samantha G. Wilson
Arturo J. González                             Anne Shea Gaza (No. 4093)
Michael A. Jacobs                              Robert M. Vrana (No. 5666)
Richard S. J. Hung                             Samantha G. Wilson (No. 5816)
MORRISON & FOERSTER LLP                        Rodney Square
425 Market Street                              1000 North King Street
San Francisco, CA 94105                        Wilmington, DE 19801
(415) 268-7000                                 (302) 571-6600
agonzalez@mofo.com                             agaza@ycst.com
mjacobs@mofo.com                               rvrana@ycst.com
rhung@mofo.com                                 swilson@ycst.com

Bita Rahebi                                    Attorneys for VMware, Inc.
MORRISON & FOERSTER LLP
707 Wilshire Boulevard
Los Angeles, CA 90017

1
    Admitted June 4, 2019 (see D.I. 41).
Case 1:19-cv-00742-LPS Document 548 Filed 01/24/20 Page 2 of 4 PageID #: 37450



(213) 892-5200
brahebi@mofo.com

Scott F. Llewellyn
MORRISON & FOERSTER LLP
4200 Republic Plaza
370 Seventeenth Street
Denver, CO 80202-5638
(303) 592-2204
sllewellyn@mofo.com




                                      2
Case 1:19-cv-00742-LPS Document 548 Filed 01/24/20 Page 3 of 4 PageID #: 37451



                                 CERTIFICATE OF SERVICE


         I, Samantha G. Wilson, hereby certify that on January 24, 2020, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on January 24, 2020, I caused the foregoing document to be served

via electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




24470581.1
Case 1:19-cv-00742-LPS Document 548 Filed 01/24/20 Page 4 of 4 PageID #: 37452



                          Jaime F. Cardenas-Navia, Esquire
                          Wesley Lanier White, Esquire
                          Khue V. Hoang, Esquire
                          Reichman Jorgensen LLP
                          100 Park Avenue, Suite 1600
                          New York, NY 10017

                          RJ_densify@reichmanjorgensen.com

                          Gary J. Toman, Esquire
                          Weinberg Wheeler Hudgins Gunn & Dial
                          3344 Peachtree Road NE, Suite 2400
                          Atlanta, GA 30326
                          gtoman@wwhgd.com

                          Peter J. Ayers, Esquire
                          Law Office of Peter J. Ayers, PLLC
                          2200 Bowman Avenue
                          Austin, TX 78703
                          peter@ayersiplaw.com

                          Attorneys for Plaintiffs/Counter-Defendants



Dated: January 24, 2020                        YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP

                                               /s/ Samantha G. Wilson
                                               Anne Shea Gaza (No. 4093)
                                               Robert M. Vrana (No. 5666)
                                               Samantha G. Wilson (No. 5816)
                                               Rodney Square
                                               1000 N. King Street
                                               Wilmington, Delaware 19801
                                               agaza@ycst.com
                                               rvrana@ycst.com
                                               swilson@ycst.com

                                               Attorneys for VMware, Inc.




                                           2
24470581.1
